Per Curiam. On December 11, 1997, the Honorable Robert Dudley was appointed the master to conduct the hearing in this contempt proceeding. It is necessary that a substitute master be appointed, and we hereby appoint the Honorable Jack L. Lessenberry to succeed Justice Dudley as the master in this matter. After the hearing, we direct the master to make findings of fact and file them with the court. Upon receiving the master’s findings, we will decide whether Nila J. Keels should be held in contempt.